Citation Nr: 0110455	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-07 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to July 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1998 RO decision that denied service 
connection for PTSD.


FINDING OF FACT

The weight of the credible medical evidence establishes that 
the veteran does not have a satisfactory diagnosis of PTSD 
related to military service.


CONCLUSIONS OF LAW

Claimed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

The veteran's service personnel records show he had active 
duty in the Marine Corps from March 1966 to July 1970.  (He 
served under a different last name than his current one; he 
changed his name after service).  The records indicate he had 
overseas service in Okinawa, but no service in Vietnam is 
indicated.  The veteran was the subject of various 
disciplinary actions in service.  His service personnel 
records reflect that he was confined for several days in 
November 1968; was convicted by special court martial in 
December 1968 for sleeping at his post and assaulting a 
noncommissioned officer; and was confined from December 1968 
to March 1969, and from April 1969 to October 1969.  The 
veteran reportedly was convicted by a general court martial 
(he indicates this was for a theft charge), resulting in 
confinement at the U.S. Naval Disciplinary Command in 
Portmouth, New Hampshire from November 1969 to July 1970; a 
July 1970 record shows that the finding of guilty and 
sentence imposed by the general court martial were set aside 
and charges were dismissed.  The veteran was released from 
active duty, under honorable conditions, in July 1970.

The veteran's service medical records show no psychiatric 
problems were reported or noted at a January 1966 pre-
enlistment medical examination.  He was seen for 
hyperventilation syndrome in April 1967.  A December 1968 
psychiatric evaluation was conducted prior to a court martial 
(for sleeping on duty and assaulting a noncommissioned 
officer).  He reported a stormy childhood and recent 
difficulties in his personal life.  The diagnosis was 
adjustment reaction of late adolescence.  Later in December 
1968 he was seen at a dispensary for complaints of insomnia 
and loss of appetite.  It was noted that a psychiatric 
consultation report was not in his chart.  The diagnoses were 
anxiety reaction and rule out depression.  A medical record 
notes the veteran was admitted to a military medical facility 
for syncopal episode in December 1968 and readmitted the next 
day after slashing his wrist.  The impressions were 
depression, hyperventilation syndrome, and suicidal gesture.  
He was referred to the base psychiatrist for final 
disposition.  In December 1968, the psychiatrist who saw the 
veteran earlier that month reported that the veteran had made 
a suicide attempt by cutting his wrist.  The doctor said that 
this added weight to his initial concern that the veteran was 
quite disturbed. 

There are letters dated in January 1969, in the veteran's 
service records, from the veteran's wife and his pastor; both 
noted psychiatric problems the veteran had prior to service.  
The veteran's pastor stated that the veteran had had many 
emotional and psychotic difficulties and the pastor was 
surprised that the veteran had been able to get into the 
Marine Corps.  The pastor added that the veteran had overt 
difficulties such as kleptomania and suicidal tendencies and 
had spent a number of weeks in a psychiatric unit of a 
private hospital.  The pastor noted the veteran had recently 
been confined after a court martial for falling asleep on 
duty and kicking a sergeant, and the pastor felt the veteran 
needed psychiatric treatment.  The veteran's wife reported 
that he had had a complete nervous breakdown right after high 
school and had tried to take his life.

The veteran's service medical records further show a 
psychiatric evaluation dated in January 1969 and signed in 
February 1969.  The doctor reported that he had previously 
diagnosed adjustment reaction of late adolescence, and that 
the veteran's condition was much improved after about 15 
psychotherapy sessions.  The psychiatrist said the veteran 
was medically and psychiatrically fit for full duty.  

Service medical records include a December 1969 
neuropsychiatric screening report which notes that the 
veteran was confined following a conviction on a charge of 
conspiring to commit larceny.  It was reported that at one 
time he had been diagnosed with a sociopathic personality; 
this was also the impression of the psychiatric screening.  A 
January 1970 medical report from the U.S. Naval Disciplinary 
Command notes that the veteran had a history of a documented 
concussion 7 years earlier and it was reported that he had 
noticed personality changes since that time.  

Vet Center records from 1984 to 1986, including while the 
veteran was incarcerated, note that he was appealing a 
weapons charge, saw himself as a victim, and was hoping for 
early parole.  The veteran also related that he was 
improperly imprisoned in service, and it was noted he 
possibly had PTSD from service.

In an April 1985 letter from a Vet Center counselor to a 
judge, it was noted the veteran had been counseled since 1984 
after being referred by his parole officer.  It was noted the 
veteran had been appealing a drug charge.  It was noted that 
when the veteran was seen he presented PTSD symptoms related 
to service incarceration.  The counselor recommended that the 
veteran's remaining sentence be served in a facility where he 
could receive counseling.  It was noted that the veteran had 
been referred by a veterans-in-prison program and presented 
classical symptoms of PTSD.

In an April 1985 letter, Robert Alberts, M.D. noted that the 
veteran was confined in jail on a criminal charge.  Dr. 
Alberts said the veteran was imprisoned during his military 
service and spent 4 months in solitary confinement in a 
sweatbox with no bedding or toilet facilities.  It was 
reported that that when he was let out of solitary, he made a 
suicide attempt by slashing his left forearm and was then put 
in solitary for an additional 2 months in a dark room with 
artificial light for only 3 to 5 hours a day.  Dr. Alberts 
reported that based on his examination the veteran was 
suffering from an excessive fear of incarceration because of 
his experience when confined during service in the Marines, 
and his response fell into the category of PTSD.

Additional counseling records from the late 1980s to the mid 
1990s note the veteran had recurrent legal and relationship 
problems.  The records include various psychiatric 
impressions including PTSD and a sociopathic personality.

In a September 1992 letter, Mary Cragan, Ph.D., a 
psychologist, reported that the veteran grew up in an abusive 
home and had legal troubles prior to service.  The veteran 
also reported he was incarcerated during service (spending 9 
months in solitary confinement) after being charged with 
stealing equipment when he went to Vietnam, although that 
conviction was later thrown out.  The veteran felt that he 
was the object of several murder attempts after service, and 
had spent some months in jail on drug charges in the early 
1980s.  He reported that he was in a truck accident in 1991 
and said he had acute anxiety when he thought about driving a 
truck again.  He was currently involved in a child custody 
dispute and indicated that his difficulty with the legal 
system led to anger and depression.  The veteran said he was 
concerned that he might have PTSD related to experiences in 
Vietnam.  It was reported that psychological testing 
suggested that he had recurrent major depression and 
generalized anxiety disorder.  Dr. Cragan summarized that the 
veteran was in a custody fight, was experiencing significant 
anxiety and depression, and the veteran wondered whether he 
might have PTSD from his experiences in Vietnam.  Dr. Cragan 
said the data substantiated a diagnosis of major depression 
and suggested a personality disorder.

In a February 1993 letter, Robert Schults, M.D. reported a 
psychiatric evaluation of the veteran.  The veteran reported 
his current legal trouble involving an altercation. It was 
noted that this was not his first involvement with law 
enforcement.  He felt he had been improperly treated on a 
number of occassions, such as when charged with selling 
cocaine, when involved in a divorce, in a gold transaction, 
etc.  The veteran reported that prior to service he got into 
legal trouble that resulting in being sent to military 
school.  He said that he served in the military in Vietnam 
and was incarcerated at Leavenworth Prison for stealing, but 
said that this conviction was overturned on appeal.  The 
diagnoses were PTSD and anti-social personality.  
Psychosocial stressors on Axis IV were noted to include 
trouble with his divorce, troubles with the law, and relative 
fincancial instability.  It was noted that if he was 
unwilling to fully examine his own role in his numerous 
troubles, his prognosis was poor.

A copy of a transcript from a 1994 sentencing hearing shows a 
Vet Center counselor testified that the veteran had PTSD due 
to his confinement in the brig in service.  The hearing 
transcript reflects that the counselor had no professional or 
college degree.  The veteran has submitted other court 
documents and letters from lawyers concerning criminal 
charges in the 1990s.  

An April 1995 probation officer's pre-sentencing report (in 
connection with weapons charges) notes the veteran had a 
prior criminal history, dating back many years, that included 
charges of assault with a deadly weapon, drug charges, 
possession of an automatic weapon, resisting arrest, etc.  

In November 1997, the veteran filed his claim for service 
connection for PTSD.  

Written statements from the veteran, as well as letters in 
1998 from relatives and a companion of the veteran, are to 
the effect that he was improperly incarcerated in service and 
such led to later PTSD.

VA treatment records from the late 1990s, dated to 1999, 
include records of outpatient psychiatric treatment.  Among 
the diagnoses is an anxiety disorder with PTSD symptoms.

A January 2000 VA psychiatric examination was provided to 
determine whether the veteran had PTSD related to service.  
The doctor reviewed the veteran's claims folder.  The 
examining psychiatrist reported that the veteran gave an 
involved, extensive, and detailed history.  The psychiatrist 
said his report was based on review of extensive records and 
an extended personal interview.  The veteran reported that 
when he was stationed in Okinawa there were ongoing thefts of 
military equipment, and he was accused and convicted of these 
thefts.  He said he spent two years in the brig and was in 
solitary for quite a while.  At one point he said he was 
taken out of solitary and tried to kill himself so he was 
sent back to solitary.  He said his conviction was later 
overturned and he was cleared.  He said he was always very 
anxious when he was in the brig and he felt he was unfairly 
treated and victimized.  He said felt that the stigma of 
having been in the brig had followed him the rest of his 
life.  He reported that he lost a job in Florida after 
service because his trouble in the Marines became known and 
that he then went to Alaska to get away from his service 
record.  He reported that he had trouble with his union, 
someone had tried to murder him, and said that he kept ending 
up in criminal enterprises in which he was the fall guy.  He 
generally reported that people were against him and he could 
not work anywhere because of his record.  He said he started 
using cocaine because of the pain from a broken neck and 
ended up hanging around with criminals who had come from all 
over the United States to work in Alaska.  He reported that 
he became a federal witness for a number of years.  He 
reported that he went to prison for 18 months on a cocaine 
charge and had flashbacks of the Marine prison.  He said he 
had had a lot of personal problems and divorces, and had 
ended up in prison again in 1995 to 1997 on a weapons charge.  
He said there were all kinds of illegal things done to keep 
him in prison. He said that since he came to North Carolina 
in 1997, he had stayed out of trouble.  He reported that he 
was living on a workman's compensation settlement that he 
made in 1998.  He said he had stayed angry at the military, 
the court system, the police, and the unions, all of whom he 
felt had mistreated him.  He commented that things constantly 
seemed to mushroom out of his control and that he got caught 
in the middle.  The examiner noted that the veteran's 
attorney had described him as manipulative in 1985, that he 
had been diagnosed with PTSD when he was in prison again in 
1985, and that he had been diagnosed with an adjustment 
disorder in 1989 when he was in counseling in Alaska.  In 
1992 he had psychological testing and was diagnosed with 
anxiety related to a truck accident and a custody dispute.  
The veteran described a childhood history of physical and 
psychological abuse.  His psychological testing, which seemed 
to be rather extensive, had resulted in a diagnosis of major 
depression and personality disorder.  In 1999 he was seen at 
a VA clinic and had been diagnosed with dysthymic disorder 
and personality disorder with narcissistic and antisocial 
features.

On the mental status portion of the January 2000 VA 
examination, the veteran behaved normally; he was very 
friendly, pleasant, and polite.  He was rather talkative but 
had no pressured speech.  He had no hallucinations, 
delusions, paranoia, or ideas of reference.  He saw himself 
as a victim and he said he had been run over by numerous 
governmental agencies.  He had little insight into any 
contribution that he might have made to this.  He had anxiety 
and depression.  He was oriented and alert.  The diagnoses 
were personality disorder, mixed; and chronic adjustment 
disorder with anxiety and depression related to his 
personality disorder.

The VA doctor who examined the veteran in January 2000 
commented that clearly most the veteran's symptoms and 
difficulties were clearly due to his personal difficulties.  
It was a very complicated picture related to PTSD from 
childhood incidents, according to the history.  The veteran 
had had a lifetime of disappointments and difficulties 
relating and adjusting to life.  He saw himself as a victim 
in that he had not had much of a role in any of his 
difficulties.  Clearly, he had been manipulative and not 
truthful.  Psychological testing had shown the depression and 
a personality disorder.  The examining psychiatrist said it 
was unclear where the time spent in the marine prison fit in 
the psychiatric picture.  It was noted that he spent two 
years in the brig, some of it in solitary, when he was 
actually innocent.  The doctor said that, if anything, this 
could have worsened his pre-existing personality disorder.  
The VA examiner said that it did not seem that the veteran 
had PTSD from his time in the Marine prison.  The doctor said 
that what he had from that was more of an adjustment 
disorder, and it seemed that the time in the Marine prison 
affected his outlook.

In a March 2000 statement from the veteran to the RO, he 
objected to the thoroughness of the January 2000 VA 
psychiatric examination; he said the examination consisted of 
2 short questions for the examining psychiatrist.  The 
veteran further stated there were no references in his record 
to ever having been treated for hyperventilation syndrome or 
to his having kleptomania.  The veteran's representative has 
requested that the case be referred to an independent medical 
expert for an opinion as to whether the veteran's current 
psychiatric pathology is related to service.

II.  Analysis

The veteran claims service connection for PTSD.  The file 
shows that the RO has made all reasonable efforts to notify 
the veteran of what is needed to substantiate his claim, and 
the RO has fulfilled the duty to assist in developing 
evidence pertinent to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. 106-475, 114 Stat. 2096 (2000).  The 
Board also finds that this case does not present such medical 
complexity or controversy as to warrant obtaining an 
independent medical expert's opinion.  38 U.S.C.A. § 7109.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  This regulation was revised on 
June 18, 1999, effective from March 7, 1997.  The current 
version of the regulation provides that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).

The veteran served on active duty from 1966 to 1970.  There 
is a history of psychiatric problems before, during, and 
after service.  The veteran reportedly had some legal 
problems before service.  He also had some during service, 
including a proper conviction and confinement for sleeping at 
his post and assaulting a superior.  Later in service he was 
convicted and confined, apparently on a charge of theft, 
although that conviction was reversed.  The veteran 
essentially argues that this later improper conviction and 
confinement was the stressor which led to PTSD.  Since 
service the veteran has had a string of criminal convictions 
and incarcerations.

As noted, one of the requirements for service connection for 
PTSD is a satisfactory diagnosis of such condition.  A number 
of medical records since the mid 1980s contain occasional 
reference to PTSD (as well as other diagnoses such as a 
sociopathic personality).  Many of these medical records were 
from times when the veteran was the subject of criminal 
proceedings, and he frequently alleged that improper 
incarceration in service led to PTSD and that such should be 
considered in disposition of current criminal charges.  To 
the extent that these medical records contain a diagnosis of 
PTSD, there is no clear diagnosis, based on a review of 
hisorical records, of PTSD related to service.

The only psychiatric record showing a comprehensive review of 
historical records is the 2000 VA compensation examination.  
After reviewing all records in the claims folder, the VA 
doctor concluded that the veteran did not have PTSD related 
to service.  The Board finds this VA examiner's assessment, 
that the veteran does not have PTSD from service, is far more 
persuasive than the earlier assessments of PTSD, since the 
2000 VA compensation examiner based his determination on a 
thorough examination and a review of historical records.  

The veteran's own assertion, and those of his relatives and 
companion, that he has PTSD related to service, are not 
cognizable evidence since, as laymen, they have no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The weight of the credible medical evidence demonstrates 
there is no satisfactory diagnosis of PTSD related to 
service, and thus one mandatory requirement for service 
connection is not met.  38 C.F.R. § 3.304(f).

Even if there were a proper diagnosis of PTSD, another 
requirement for service connection is credible supporting 
evidence that a claimed in-service stressor actually 
occurred.  Id.  The claimed stressor (brutal and inhumane 
treatment in a military prison) must be corroborated by 
official service records or other credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997).  The 
veteran's service records support that he was incarcerated, 
but do not support the alleged brutal experiences.  He has 
submitted no independent evidence to verify a service 
stressor.  In any event, as stated earlier, service 
connection for PTSD in this case is not permitted as the 
weight to the credible medical evidence indicates no valid 
diagnosis of the condition.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

